Citation Nr: 0632503	
Decision Date: 10/19/06    Archive Date: 10/31/06

DOCKET NO.  04-12 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
back disability.

2.  Entitlement to an effective date earlier than April 2, 
2001, for the grant of service connection for bilateral 
retro-patella pain syndrome with degenerative changes.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Associate Counsel


INTRODUCTION

Of record is a DD Form 214 showing active duty service with 
the Army from May 1994 to August 1998, and 4 years, 3 months, 
9 days prior active service.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of a Department of Veterans Affairs 
(VA) Regional Office (RO).  A March 2002 rating decision 
denied entitlement to service connection for a back 
disability.  A notice of disagreement was filed in September 
2002, a statement of the case was issued in January 2004, and 
a substantive appeal was received in February 2004.  A 
January 2004 rating decision granted entitlement to service 
connection for retro-patella pain syndrome with degenerative 
changes in the left and right knees, assigning separate 
disability ratings.  In March 2004, the veteran filed a 
notice of disagreement with regard to the effective dates 
assigned.  A statement of the case was issued in November 
2005, and a substantive appeal was received in December 2005.  
The veteran testified at a hearing before the Board in June 
2006.

The issue of entitlement to service connection for back 
disability on a merits basis and entitlement to an earlier 
effective date are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if any further action is required on his part.



FINDINGS OF FACT

1.  In a November 1998 rating decision, entitlement to 
service connection for a back disability was denied; the 
veteran did not file a notice of disagreement.  

2.  In April 2001, the veteran filed a claim to reopen 
entitlement to service connection for back disability.  

3.  Additional evidence received since the RO's November 1998 
decision bears directly and substantially upon the specific 
matter under consideration, and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.



CONCLUSIONS OF LAW

1.  The November 1998 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002).

2.  New and material evidence has been received since the 
November 1998 denial, and the claim is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126.  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  In light of the favorable 
decision as it relates to the issue of whether new and 
material evidence has been received to reopen a claim of 
service connection for a back disability, no further 
discussion of VCAA is necessary at this point.  

Criteria & Analysis

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§ 7105(c), and the claim may only be reopened through the 
receipt of "new and material" evidence.  If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  38 U.S.C.A. § 5108; see Hodge 
v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  However, the 
"benefit of the doubt doctrine" does not apply to the 
preliminary question as to whether new and material evidence 
has been received to reopen a claim.  Martinez v. Brown, 6 
Vet. App. 462 (1994).  Further, as made clear in the new 
version of 38 C.F.R. § 3.156(a), in order to reopen a claim 
there must be new and material evidence presented or secured 
"since the time that the claim was finally disallowed on any 
basis, not only since the time that the claim was last 
disallowed on the merits."  Evans v. Brown, 9 Vet. App. 273, 
285 (1996), overruled on other grounds by Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  

In August 1998, the veteran filed a claim of service 
connection for a back disability.  The veteran failed to 
appear for a scheduled VA examination, and in a November 1998 
rating decision, the veteran's claim was denied.  Despite the 
veteran's hearing testimony regarding he RO's use of an 
improper address, the November 1998 notice letter lists the 
same post office box address which the veteran had reported 
in his August 1998 claim.  The record does not include any 
communication from the veteran which can be viewed as a 
timely notice of disagreement.  The veteran did not initiate 
an appeal of that decision, therefore, the RO's November 1998 
decision is final.  38 U.S.C.A. § 7105(c).

In April 2001, the veteran filed a claim to reopen 
entitlement to service connection for a back disability, 
which was denied in a March 2002 rating decision.

Evidence of record at the time of the November 1998 denial 
consisted of service medical records.  

Evidence received since the November 1998 decision denying 
service connection is new and material.  Specifically, since 
the prior denial, the veteran underwent a VA examination in 
June 2001, and VA outpatient treatment records have been 
obtained reflecting complains of back pain.  Moreover, the 
veteran has testified that his current back disability is as 
a result of parachuting during in-service airborne school.  
See June 2006 Transcript.  The new evidence bears directly 
and substantially upon the specific matter under 
consideration, and is so significant that it must be 
considered in order to fairly decide the merits of the claim 
of service connection.  The claim, therefore, is reopened.  
38 U.S.C.A. § 5108.  The Board's decision is strictly limited 
to the reopening of the claim and does not address the merits 
of the underlying service connection claim.  


ORDER

New and material evidence has been received to reopen the 
claim of service connection for a back disability.  To this 
extent, the appeal is granted, subject to the directions set 
forth in the following remand section of this decision.


REMAND

In light of the VCAA, the Board has determined that further 
evidentiary development is necessary in this case.  

Initially, the Board notes that the record suggests that the 
veteran had a period of active service with the Navy from 
June 1984 to June 1988.  The evidence of record does not 
contain the veteran's DD Form 214 from this period of 
service, nor does the record contain any service medical 
records from this period of service.  Additionally, at the 
June 2006 Board hearing, the veteran testified that upon 
separation from service in August 1998, he underwent a 
separation physical examination.  The service medical records 
on file do not contain an examination conducted for 
separation purposes.  Under the circumstances, action is 
necessary to request the veteran's service medical records 
pertaining to his period of service from June 1984 to June 
1988, the veteran's separation examination pertaining to his 
period of service from May 1994 to August 1998, and any other 
outstanding service medical records, from the National 
Personnel Records Center (NPRC) in St. Louis, Missouri, in 
accordance with the assistance provisions of the VCAA.  See 
38 C.F.R. § 3.159.  

Since separation from service in August 1998, the veteran has 
reported seeking medical treatment for his back at the VA 
Medical Centers (VAMC) in Savannah, Augusta, Atlanta, and 
Charleston.  The evidence of record contains VA outpatient 
treatment records from the VAMC Savannah for the period 
February 2001 to December 2002, and from the VAMC Atlanta for 
the period April 2004 to July 2005.  It is unclear from the 
record whether the RO has attempted to secure the veteran's 
treatment records from all of the above named facilities for 
the period August 1998 to the present.  Thus, the RO should 
ensure that the veteran's treatment records from the above 
named facilities have been requested for the period August 
1998 to the present.  See 38 C.F.R. § 3.159.  

Service medical records reflect complaints of back pain in 
May 1998, and that in June 1998 he was placed on physical 
profile due to such back pain.  The veteran has testified 
that his current back disability is as a result of 
parachuting during airborne school.  The veteran underwent a 
VA examination in June 2001, and an x-ray examination 
revealed mild degenerative joint disease, however, the 
examiner did not provide an opinion with regard to etiology.  
The Board believes another VA examination is necessary to 
determine the nature and etiology of his claimed back 
disability.

Under the VCAA, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  With regard to the veteran's service connection 
claim, the RO should ensure that the veteran has been 
properly informed of the notice and assistance provisions of 
the VCAA.  With regard to his claim for an earlier effective 
date, there is no indication that the veteran has received 
any notice with regard to this claim.  A Remand is necessary 
for the RO to issue a letter informing the veteran of the 
notice and assistance provisions of the VCAA as it pertains 
to the issue of entitlement to an earlier effective date for 
the grant of service connection for bilateral knee 
disabilities.  

Accordingly, the case is REMANDED for the following actions:

1.  Send an appropriate letter to the 
veteran to ensure compliance with all 
notice and assistance requirements set 
forth in the VCAA and its implementing 
regulations with regard to his claim of 
service connection, and claim for an 
earlier effective date.  This letter 
should advise the veteran of the evidence 
necessary to substantiate his claims, as 
well as what evidence he is to provide 
and what evidence VA will attempt to 
obtain in accordance with Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The 
veteran should also be advised to submit 
all pertinent evidence in his possession.  
The notice should include an explanation 
as to the information or evidence needed 
to establish a disability rating and 
effective date for the service connection 
claim on appeal, as outlined by the Court 
in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The RO should take appropriate action 
to verify the veteran's reported service 
from June 1984 to June 1988.  The RO 
should also take appropriate action to 
obtain the veteran's service medical 
records pertaining to this period of 
service from June 1984 to June 1988, the 
veteran's separation examination 
pertaining to his period of service from 
May 1994 to August 1998, and any other 
outstanding service medical records, from 
the National Personnel Records Center 
(NPRC) in St. Louis, Missouri.  If such 
efforts prove unsuccessful, documentation 
to that effect should be added to the 
claims file.

3.  The RO should obtain the entirety of 
the veteran's treatment records from the 
VAMCs in Augusta and Charleston, obtain 
treatment records from the VAMC Atlanta 
for the period August 1998 to March 2004, 
and obtain treatment records from the 
VAMC Savannah for the period August 1998 
to February 2001.  If such efforts prove 
unsuccessful, documentation to that 
effect should be added to the claims 
file.

4.  The veteran should be scheduled for a 
VA examination to determine the nature 
and etiology of any current back 
disability.  It is imperative that the 
claims file be made available to and be 
reviewed by the examiner.  Any medically 
indicated special tests (such as x-rays 
if deemed medically advisable) should be 
accomplished, and all special test and 
clinical findings should be clearly 
reported.  After reviewing the claims 
file and examining the veteran, the 
examiner should opine as to whether is it 
is at least as likely as not (a 50% or 
higher degree of probability) any current 
acquired back disability is causally 
related to any injury or disease during 
active duty service.  All opinions and 
conclusions expressed must be supported 
by a complete rationale in a report.

5.  After completion of the above, the RO 
should review the expanded record, and 
readjudicate the issues of entitlement to 
service connection for a back disability, 
and entitlement to an earlier effective 
date for the grant of service connection 
for bilateral knee disabilities.  If the 
claims remain denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
remanded to the Board for appellate 
review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


